OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Cutler Trust By (Signature and Title)* /s/ Erich M. Patten Erich M. Patten, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A CUTLER EQUITY FUND PROXY VOTING RECORD: July 1, 2012 - June 30, 2013 Name Ticker CUSIP Annual Meeting Date Item Vote Y/N Type Issuer (I) or Shareholder (S) Vote For (F) Against (A) or Abstain (ABS) With (W) or Against (A)Management PROCTER & GAMBLE CO. PG 9-Oct-12 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W POLITICAL CONTRIBUTIONS Y S A W RESPONSIBILITY FOR PACKAGING Y S A W SIMPLE MAJORITY VOTE Y S A W ARCHER DANIELS MIDLAND COMPANY ADM 1-Nov-12 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W STOCKHOLDER'S PROPOSAL REGARDING MEETINGS Y S A W SYSCO CORPORATION SYY 14-Nov-12 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W RATIFY AUDITOR Y I F W MICROSOFT CORPORATION MSFT 28-Nov-12 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN Y I F W RATIFY AUDITOR Y I F W ADOPT CUMULATIVE VOTING Y S A W Monsanto Company MON 61166W101 31-Jan-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W APPROVAL OF AMENDMENT TO AMENDED & RESTATED CERTIFICATION OF INCORPORATION TO DECLASSIFY BOARD Y I F W SHARHOLDER PROPOSAL REQUESTING REPORT ON GMO PROD. Y S A W Becton, Dickinson, and Co. BDX 29-Jan-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W AMENDMENT TO CERTIFICATION OF INCORPORATION Y I F W Emerson Electric Co. EMR 5-Feb-13 AMENDMENT TO 2 Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMP Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVAL OF AMENDMENT TO AMENDED & RESTATED CERTIFICATION OF INCORPORATION TO DECLASSIFY BOARD Y I F W SHARHOLDER PROPOSAL REQUEST SUSTAINABILITY REPORT Y S A W The Walt Disney Company DIS 254687AU0 6-Mar-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE AMENDED 2 Y I F W APPROVE EXECUTIVE COMP Y I F W SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS Y S A W SHAREHOLDER PROPOSAL FOR SEPARATING CHAIRMAN & CEO Y S A W National Fuel Gas Company NFG 7-Mar-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W Texas Instruments TXN 18-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMP Y I F W RATIFY ACCOUNTING FIRM Y I F W Honeywell International HON 22-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE ACCOUNTANTS Y I F W APPROVE EXECUTIVE COMP Y I F W INDEPENDENT BOARD CHAIRMAN Y S A W RIGHT TO ACT BY WRITTEN CONSENT Y S A W ELIMINATE ACCELERATED VESTING IN A CHANGE IN CONTROL Y S F A E.I. Du Pont De Nemours and Co. DD 24-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W INDEPENDENT BOARD CHAIRMAN Y S A W LOBBYING REPORT Y S A W GENETICALLY ENGINEERED SEED Y S A W EXECUTIVE COMP REPORT Y S A W Newmont Mining NEM 24-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W APPROVE STOCK INCENTIVE PLAN Y I F W APPROVE PERFORMANCE PAY PLAN Y I F W General Electric Co. GE 24-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMP Y I F W RATIFY ACCOUNTING FIRM Y I F W CESSATION OF ALL STOCK OPTIONS AND BONUSES Y S A W DIRECTOR TERM LIMITS Y S A W INDEPENDENT BOARD CHAIRMAN Y S A W RIGHT TO ACT BY WRITTEN CONSENT Y S A W EXECUTIVES TO RETAIN SIGNIFICANT STOCK Y S A W MULTIPLE CANDIDATE ELECTIONS Y S A W Pfizer PFE 25-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y S A W EXECUTIVE EQUITY RETENTION Y S A W ACTION BY WRITTEN CONSENT Y S A W Johnson & Johnson JNJ 25-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMP Y I F W RATIFY ACCOUNTING FIRM Y I F W EXECUTIVES TO RETAIN SIGNIFICANT STOCK Y S A W POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Y S A W INDEPENDENT BOARD CHAIRMAN Y S A W American Express AXP 29-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W SEPARATION OF CHAIRMAN AND CEO Y S A W United Technologies Corp. UTX 29-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPOINTMENT OF AUDITOR Y I F W APPROVE EXECUTIVE COMP Y I F W International Business Machines Corp. IBM 30-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W DISCLOSURE OF LOBBYING POLICIES Y S A W RIGHT TO ACT BY WRITTEN CONSENT Y S A W INDEPENDENT BOARD CHAIRMAN Y S A W EXECUTIVES TO RETAIN SIGNIFICANT STOCK Y S A W The Chubb Corporation CB 30-Apr-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W POLITICAL CONTRIBUTIONS AND RELATED EXPENDITURES Y S A W PREPARATION OF ANNUAL SUSTAINABILITY REPORT Y S A W Pepsico Inc. PEP 1-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W Kimberly-Clark Corp. KMB 2-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITORS Y I F W APPROVE EXECUTIVE COMP Y I F W Verizon Communications Inc. VZ 92343V104 2-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W APPROVE LONG-TERM INCENTIVE PLAN Y I F W NETWORK NEUTRALITY Y S A W LOBBYING ACTIVITIES Y S A W PROXY ACCESS BYLAW Y S A W SEVERANCE APPROVAL POLICY Y S A W SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Y S A W RIGHT TO ACT BY WRITTEN CONSENT Y S A W Archer-Daniels-Midland Company ADM 2-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITORS Y I F W APPROVE EXECUTIVE COMP Y I F W Bristol-Myers Squibb BMY 7-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W Conoco Phillips COP 20825C104 14-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W REPORT ON GRASSROOTS LOBBYING EXPENDITURES Y S A W GREENHOUSE GAS REDUCTION TARGETS Y S A W GENDER IDENTITY NON DISCRIMINATION Y S A W Nordstrom Inc. JWN 14-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W APPROVE AMENDMENT TO EQUITY INCENTIVE PLAN Y I F W Intel Corp. INTC 16-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W APPROVE AMENDMENT TO EQUITY INCENTIVE PLAN Y I F W EXECUTIVES TO RETAIN SIGNIFICANT STOCK Y S A W The Charles Schwab Corp. SCHW 16-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITORS Y I F W APPROVE EXECUTIVE COMP Y I F W APPROVE INCENTIVE AWARD PLAN Y I F W POLITICAL CONTRIBUTIONS Y S A W PROXY ACCESS BYLAW Y S A W McDonald's Corp. MCD 23-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMP Y I F W RATIFY AUDITORS Y I F W EXECUTIVE COMP REPORT Y S A W EXECUTIVES TO RETAIN SIGNIFICANT STOCK Y S A W HUMAN RIGHTS REPORT Y S A W NUTRITION REPORT Y S A W The Home Depot Inc. HD 23-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITORS Y I F W APPROVE EXECUTIVE COMP Y I F W APPROVE OFFICER PERFORMANCE GOALS Y I F W APPROVE STOCK INCENTIVE PLAN Y I F W EMPLOYMENT DIVERSITY REPORT Y S A W STORMWATER MANAGEMENT POLICY Y S A W Merck & Co. MRK 58933Y105 28-May-13 ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED ELECTION OF DIRECTOR N I NOT VOTED NOT VOTED RATIFY ACCOUNTING FIRM N I NOT VOTED NOT VOTED APPROVE EXECUTIVE COMP N I NOT VOTED NOT VOTED RIGHT TO ACT BY WRITTEN CONSENT N S NOT VOTED NOT VOTED SPECIAL SHAREHOLDER MEETINGS N S NOT VOTED NOT VOTED CHARITABLE AND POLITICAL CONTRIBUTIONS N S NOT VOTED NOT VOTED LOBBYING ACTIVITIES N S NOT VOTED NOT VOTED Exxon Mobil Corp. XOM 30231G102 29-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITORS Y I F W APPROVE EXECUTIVE COMP Y I F W INDEPENDENT BOARD CHAIRMAN Y S A W MAJORITY VOTING IN DIRECTOR ELECTIONS Y S A W LIMIT DIRECTORSHIP Y S A W REPORT ON LOBBYING Y S A W POLITICAL CONTRIBUTIONS Y S A W AMENDMENT TO EEO POLICY Y S A W REPORT ON NATURAL GAS PRODUCTION Y S A W GREENHOUSE GAS EMISSIONS GOALS Y S A W Chevron Corp. CVX 29-May-13 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W APPROVE LONG-TERM INCENTIVE PLAN Y I F W SHALE ENERGY OPERATIONS Y S A W OFFSHORE OIL WELLS Y S A W CLIMATE RISK Y S A W LOBBYING DISCLOSURE Y S A W CESSATION OF USE OF CORP FUNDS FOR POLITICAL PURPOSE Y S A W CUMULATIVE VOTING Y S A W SPECIAL SHAREHOLDER MEETINGS Y S A W INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXP. Y S A W COUNTRY SELECTION GUIDELINES Y S A W Caterpillar CAT 12-Jun-13 RATIFY ACCOUNTING FIRM Y I F W APPROVE EXECUTIVE COMP Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W DIRECTOR MAJORITY VOTE STANDARD Y S A W ACTION BY WRITTEN CONSENT Y S A W EXECUTIVE STOCK RETENTION Y S A W SUSTAINABILITY MEASURE IN EXEC COMP Y S A W REVIEW OF GLOBAL CORP STANDARDS Y S A W SALES TO SUDAN Y S A W Cutler Income Fund PROXY VOTING RECORD: July 1, 2012 - June 30, 2013 The Fund held no securities entitled to vote at a meeting of shareholders during the reporting period (July 1, 2012 through June 30, 2013).
